Citation Nr: 1029203	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-06 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1955 to November 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in July 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In June 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, COPD was 
present in service and is etiologically related to service.


CONCLUSION OF LAW

COPD was incurred in the Veteran's active duty military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for 
COPD is a full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) and the implementing regulations as to 
that claim.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.   
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999). Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

The Veteran contends that his COPD first manifested in service 
and has continued to the present.  Therefore, he contends that he 
is entitled to service connection for COPD.

Initially, the Board notes that the Veteran has a current 
diagnosis of COPD as demonstrated by post-service VA treatment 
records.  Service treatment records reveal complaints and 
treatment for respiratory symptoms on multiple occasions.  No 
definitive diagnosis was associated with these symptoms at the 
time.  However, the Board observes that there are two opinions 
from competent medical professionals of record that indicate that 
these symptoms were likely manifestations of COPD.  The Veteran 
has submitted a private opinion from Dr. DGC dated in January 
2010, who indicated that he reviewed the Veteran's active duty 
records and stated that the entries in those records showing 
scattered rhonchi, expiratory wheezing, inspiratory wheezing, and 
pneumonia were all common findings in COPD.  Therefore, Dr. DCG 
concluded that the Veteran's COPD started while on active duty.

Additionally, a November 2008 VA examiner stated that service 
treatment records reflected complaints of shortness of breath, 
wheezes and rhonchi, and treatment for pneumonia.  He then 
concluded that it was at least as likely as not that the 
Veteran's COPD began while he was in service.  

The Board notes that the November 2008 VA examiner indicated that 
the Veteran's COPD was a result of smoking  and that the laws 
regarding service connection for tobacco use and resultant 
disabilities were amended as of July 22, 1998.  For claims filed 
after June 8, 1998, service connection is prohibited for 
disability or death on the basis that it resulted from disease or 
injury attributable to the use of tobacco products during the 
Veteran's active service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 
3.300 (emphasis added).  Additionally, service connection on a 
secondary basis may not be granted for a disability that is 
proximately due to or the result of an injury or disease 
previously service-connected as due to tobacco use.  Id.  
However, service connection may be granted if a tobacco-related 
disability was manifest during service or to the requisite degree 
of disability within any applicable presumptive period.  Id.  
Such is the case in the present appeal. 

Therefore, the Board concludes that the competent evidence at 
least as likely as not demonstrates that the Veteran's current 
COPD first manifested in service and has continued to the 
present.  Thus, all elements of a service connection claim have 
been met in this case, and service connection for COPD is 
granted. 




ORDER

Service connection for COPD is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


